Bracken, J. P.,
dissents and votes to reverse the order and judgment insofar as appealed from, grant the plaintiff judgment as a matter of law on the issue of liability, and remit the matter for a trial on the issue of damages, with the following memorandum, with which Krausman, J., concurs. In Gordon v Eastern Ry. Supply (82 NY2d 555), just as in the present case, the plaintiff was injured in a fall from a ladder which he had been instructed not to use. In Gordon (supra), just as in the present case, the ladder was not the only structure available to the plaintiff in order to permit him to arrive at the elevation required for the performance of his job. Under these circumstances, I cannot concur with my colleagues in the majority that the "recalcitrant worker” defense, which was expressly rejected by the Court of Appeals in the Gordon case (supra), *682may nevertheless be adopted here, under facts which are virtually identical.
The majority attempts to distinguish Gordon (supra) on the theory that the plaintiff in that case had no alternative but to use the ladder because "the one available scaffold could not have been used * * * since [it] was already being used by another worker on the opposite side of the train” (at 679). This statement, however, is in apparent conflict with the text of both the majority and the dissenting decisions at the Appellate Division (see, Gordon v Eastern Ry. Supply, 181 AD2d 990, affd 82 NY2d 555). According to the Appellate Division majority in Gordon (supra), the defendants in that case had established "that there was a scaffold available” (Gordon v Eastern Ry. Supply, supra, at 991). According to the dissent, the defendants had "submitted proof that two scaffolds, not one, were available” (Gordon v Eastern Ry. Supply, supra, at 992; [Balio, J., dissenting in part and affirming in part]). These critical findings of fact were not disturbed by the Court of Appeals, and we must therefore presume that they were accepted as proper findings. Presumably, the Court of Appeals would not have affirmed the grant of summary judgment to the plaintiff in Gordon (supra) without commenting on the presence of factual misstatements in the decision of the Appellate Division.
The Gordon case involved a plaintiff who was injured "while sandblasting a railroad car in a sandhouse” (Gordon v Eastern Ry. Supply, supra, at 991). Aside from the discrepancy relating to the exact number of scaffolds available (according to the majority, one; according to the dissent, two) the facts of the case as recited in the opinion of Justice Balio, who dissented and voted to affirm the denial of the plaintiff’s motion for summary judgment, are not contradicted. These facts were set forth as follows (Gordon v Eastern Ry. Supply, supra, at 992): "Defendants submitted proof that two scaffolds, not one, were available in the sandhouse; that the employee handbook distributed to each employee unequivocally stated that ladders were not to be used for sandblasting; that plaintiff was instructed during his training never to use a ladder for sandblasting; that prior to the subject accident, plaintiff was observed using the ladder for sandblasting on more than one occasion and was told never to use the ladder for such purpose because it was unsafe; and that plaintiff attended a safety meeting at which employees were directed not to use a ladder for sandblasting. There is no evidence that the available scaffolding was unsafe. Indeed, plaintiff admits that he knew the ladder was unsafe and that the scaffolding was definitely safer because it was more stable.
*683According to his foremen, the day after the accident plaintiff admitted that he knew he was not to use the ladder for blasting but that he chose to use the ladder because he could get the job done faster”.
Thus, the Gordon case involved a plaintiff who used a ladder, even though he was conscious of the fact that a scaffold would have been safer, even though he had been told by his employer not to do so, and even though a scaffold was "available”. The plaintiff in Gordon was, if anything, more blameworthy than the plaintiff herein; yet, in Gordon, the plaintiff was held entitled to judgment as a matter of law, while in this case, my colleagues decide that it is the defendant who should prevail based on the jury’s determination.
To explain this apparent discrepancy, my colleagues have recast the facts of Gordon (supra) so that the scaffold repeatedly said to have been available by the Judges who heard that appeal has now become unavailable, or at least unavailable at the exact time that the plaintiff in Gordon, who was apparently in a hurry to do his job, wanted to use it. Even assuming that it might be more accurate to say that no scaffold was in fact available at the time of the plaintiff’s accident, the fact remains that both the Court of Appeals and the Appellate Division wrote decisions premised on the supposed availability of a scaffold.
In sum, the facts of the Gordon case are indistinguishable from those of the case now before us. The disparity in the results is not justified. I therefore dissent and vote to reverse.